Title: To Thomas Jefferson from Michael Leib, 28 April 1802
From: Leib, Michael
To: Jefferson, Thomas


            Sir,
              Washington April 28th. 1802.
            The power of appointing Commissioners of Bankruptcy being very properly delegated to you by a law, which has just passed the Legislature, I take the liberty to name to you two gentlemen, who are, in my apprehension, well calculated, both as to character and qualifications to fulfill this trust—John W. Vancleve and Samson Levy are the gentlemen to whom I allude—They are respectable practitioners of the law, independent in their circumstances, and disengaged from all mercantile or speculating connections—
            I have taken the liberty of recommending men of this description, because they are not likely to expose the Executive to censure by the commission of acts of Bankruptcy themselves; because the practise has heretofore obtained of appointing Commissioners not engaged in commerce; and because I feel a persuasion, that they will be acceptable to our friends—
            As I have no other object in view in this nomination, than the promotion of our common cause, the general good, I trust you will pardon the liberty I have taken in offering to you my opinions—
            With sentiments of sincere respect I am, Sir, Your obedient servant
            M Leib
          